It is not necessary in my opinion to consider or determine the effect of section 169, Rev. Code 1919. Upon a petition for the modification of a decree for separate maintenance it must be presumed that the trial court, in making the decree, took into consideration the pecuniary condition and requirements of the parties. At least in the absence of a showing of mistake, inadvertence, or excusable neglect such decree cannot be attacked for matters occurring before its rendition. An examination of the record does not disclose facts so different when the application was presented from those existing at the time of the rendition of the judgment as to justify a modification of the decree to the extent of relieving the respondent from contributing to the support of the appellant.
WARREN, J., concurs in the views expressed by ROBERTS, J. *Page 132